Opinion by
Judge Lewis :
In the case of Dickey v. Thompson, 8 B. Mon. (Ky.) 312, which was referred to in the former opinion rendered in this case and which we consider decisive of the questions involved, is to be still adhered to by this court, and the judgment of the court below must necessarily be affirmed. The court in that case, after a reconsideration of the principles involved, and a re-examination of the authorities, announced that the question should be no longer considered an open one in this court. And, therefore, even if we did not concur in the conclusion then reached, we should be disinclined to reopen the question so long ago as the year 1848, and so decisively and clearly settled, especially when to overrule the opinion in that case would disturb vital rights and interests acquired upon the faith of it, and revoke what now has become a rule of property. But since the rehearing in this case was granted, we have again examined the authorities and considered the principles involved, and in the opinion rendered in the case of Exchange and Deposit *818Bank v. Stone, 80 Ky. 109, 3 Ky. L. 594, the case of Dickey v. Thompson, supra, is referred to and the doctrine therein announced affirmed and adhered to.

R. J. Elliott, Wm. Lindsay', for appellant.


A. P. Humphrey, St. John Boyle, for appellee.

The opinion heretofore rendered in this case must, therefore, be adhered to and the judgment of the court below affirmed.